        Case 1:19-cr-00780-LAK
        Case 1:19-cr-00780-LAK Document
                               Document 29
                                        31 Filed
                                           Filed03/03/20
                                                 03/04/20 Page
                                                          Page 11of
                                                                 of 11

                                           250 WEST 55TH STREET        MORRISON & FOERSTER LLP

MORRISON             FOERSTER              NE\v' YORK, NY 10019-9601   BEIJING, BERLIN , BOSTON,
                                                                       BRUSSELS, DENVER, HONG KONG,
                                                                       LONDON, LOS ANGELES, NEW YORK,
                                           TELEPHONE: 212.468.8000     NORTHE R N VIRGINIA, PALO ALTO,
                                           FACSlivlILE: 212.468.7900   SAN DIEGO, SAN FRANCISCO, SHANGHAI
                                                                       SINGAPO R E, TOKYO, WASHINGTON, D.C.
                                           \v'\v'\v'.MOFO.COM




March 3, 2020                                                          Writer's Direct Contact
                                                                       + l (212) 468 .8049
                                                                       CCohen@mofo.com




The Honorable Lewis A. Kaplan
United States District Judge
Southern District of New York
Daniel Patrick Moynihan
 United States Courthouse
500 Pearl Street
New York, NY 10007-1312

Re : United States v. Sylvia Ash, 19 Cr. 00780 (LAK)

Dear Judge Kaplan:

We respectfully write on behalf of our client, Sylvia Ash, in the above reference matter to
request an extension of time to submit motions, which currently are due March 6, 2020 (with
the Government's reply due March 20, 2020 and oral argument scheduled for April 1, 2020).
My firm recently was retained and has begun to review the discovery but needs additional
time to determine what, if any, motions to file . I have conferred with the Government and it
takes no position on our request to file any motions by March 20, 2020 with the
Government's reply due April 3 and oral argument to be scheduled on a date thereafter based
on the Court's schedule.

Respectfully submitted,




Carrie H. Cohen




ny-1 876357
